139 F.3d 910
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Barnell WILSON, Jr. Plaintiff-Appellant,v.PACIFIC MARITIME ASSOCIATION, an Oregon Association;International Longshoremen's & Warehousemen'sUnion;  Walter A. Butler;  HarveyWardrip.  Defendants-Appellees.
No. 97-35686.D.C. No. CV-96-01381-ALH.
United States Court of Appeals, Ninth Circuit.
Decided Feb. 20, 1998.Submitted February 9, 1998**.

Appeal from the United States District Court for the District of Oregon Ancer L. Haggerty, District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Barnell Wilson appeals pro se the district court's summary judgment dismissal of his action alleging the Pacific Maritime Association, together with other defendants, violated his civil rights in 1980 by preventing him from becoming a registered longshoreman.  The district court did not err because Wilson's claims are barred by the statute of limitations.  The district court also did not err by reviewing under 28 U.S.C. § 636 the findings and recommendation made by a magistrate judge, nor has Wilson shown any bias or prejudice by the judges of the district court.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, appellant's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3